DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted August 9, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-7, 9-11, and 13-16 are currently pending.

Response to Arguments
2.	Applicant argues provisional application 62/315190 fails to provide adequate support for the cited paragraphs of Pelletier (remarks, p. 10). Examiner has carefully considered this point and agrees. Therefore, the alternative rejection under 35 U.S.C. 103 utilizing Pelletier is overcome and/or withdrawn.
	Applicant argues Park and Yi fail to teach the amended limitation (remarks, pp. 9-10). Examiner has carefully considered this point, but respectfully disagrees. This is because Park and Yi at least teach transmitting a first radio access technology/carrier signal in another radio access technology/carrier signal’s guard band. This encapsulation amounts to a “difference” between the respective guard bands1.
	To the extent this feature is not taught in Park and/or Yi, Applicant’s arguments are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0257774 (hereinafter “Ghosh”), in view of U.S. Publication No. 2016/0134458 (hereinafter “Xia”), and in further view of one of U.S. Publication No. 2017/0339697 (hereinafter “Park”), U.S. Publication No. 2018/0270008 (hereinafter “Yi”), or U.S. Publication No. 2019/0158241 (hereinafter “Behravan”).
Regarding claim 1: Ghosh teaches a downlink control channel indication method, comprising: 
receiving, by a terminal device, indication information from a network device on a preset frequency band of a first time frequency resource, wherein the first time frequency resource partially or completely overlaps with a second time frequency resource (See, e.g., [0008] and [0028]-[0034]; note overlapping portions and/or carriers, as well as control indication.). 
Ghosh does not explicitly state “determining, by the terminal device, a location of a physical downlink control channel (PDCCH) time frequency resource of the first time frequency resource according to the indication information.” However, Xia teaches this feature (See, e.g., [0020]-[0022] and/or [0093].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Xia, such as the control signaling, within the system of Ghosh, in order to manage and differentiate scheduling and resource allocation for UEs.
Ghosh modified by Xia teaches wherein carriers incorporate guard bands, but does not explicitly state “wherein the preset frequency band is a band interval which is a band difference between a guard band of the first time frequency resource and a guard band of the second time frequency resource; and wherein the band interval includes a frequency band in the guard band of the second time frequency resource and outside of the guard band of the first time frequency resource.” However, Park teaches this feature (See, e.g., [0039], [0046], [0066]-[0070], and [0091].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Park, such as the guard band signaling functionality, within the system of Ghosh modified by Xia, in order to avoid interference between access technologies and/or carriers.
(See, e.g., [0065], [0074], and [0091]-[0095]; note guard-band operation.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yi, such as the guard band signaling functionality, within the system of Ghosh modified by Xia, in order to avoid interference between access technologies and/or carriers.
Alternatively, Behravan teaches this feature (See, e.g., [0064]-[0069] and figures 7-8.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Behravan, such as the guard band signaling functionality, within the system of Ghosh modified by Xia, in order to avoid interference between access technologies and/or carriers.
The rationale set forth above regarding the method of claim 1 is applicable to the method and terminal of claims 7 and 11, respectively.

Regarding claims 3-5, 9, 10, and 13-15: Ghosh modified by Xia and one of Park, Yi, and Behravan, further teaches wherein the receiving, by a terminal device, indication information from a network device on a preset frequency band of a first time frequency resource comprises: receiving, by the terminal device, the indication information from the network device on a physical broadcast channel (PBCH) of the first time frequency resource (i.e. claim 3); and wherein the indication information comprises a physical control format indicator channel (PCFICH); and the determining, by the terminal device, the location of the PDCCH time frequency resource of the first time frequency resource according to the indication information comprises: determining, by the terminal device, a control area of the first time frequency resource based on the PCFICH, wherein the PCFICH is located in the control area or is located on another frequency band outside the control area; and performing, by the terminal device, blind detection in the control area to determine the (See, e.g., Xia: [0020]-[0022] and/or [0093]; PBCH or PCFICH are utilized; note also blind detection functionality. See also Yi: [0029]-[0031]). 
The motivation for modification set forth above regarding claim 1 is applicable to claims 3-5. Further, the rationale set forth regarding the method of claims 3-5 is applicable to the methods and terminals of claims 9, 10, and 13-15, respectively.

8.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, in view of Xia, in further view of one of Park, Yi, or Behravan, and in further view of U.S. Publication No. 2016/0219587 (hereinafter “Lin”).

Regarding claims 6 and 16: : Ghosh modified by Xia and one of Park, Yi, and Behravan may teach or imply, but does not explicitly state “wherein the indication information comprises: a starting time-domain orthogonal frequency division multiplexing (OFDM) symbol, a quantity of time-domain OFDM symbols, a starting frequency-domain physical resource block (PRB), and a quantity of frequency-domain PRBs; and the determining, by the terminal device, the location of the physical downlink control channel (PDCCH) time frequency resource of the first time frequency resource according to the indication information comprises: determining, by the terminal device, the location of the PDCCH time frequency resource of the first time frequency resource based on the (See, e.g., [0035]-[0039] note indication functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Lin, such as the indication functionality, within the system of Ghosh modified by Xia and one of Park, Pelletier, and Yi, in order to delineate resource regions.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner and Applicant discussed this topic. See the summary of interview held September 14, 2021.